COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Bray and Senior Judge Hodges
Argued at Norfolk, Virginia


CAREY KARRON DAVIS
                                         MEMORANDUM OPINION * BY
v.         Record No. 2918-95-1           JUDGE RICHARD S. BRAY
                                             NOVEMBER 5, 1996
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF SUFFOLK
                    Westbrook J. Parker, Judge
          Denise Winborne, Assistant Public Defender,
          for appellant.

          Marla Graff Decker, Assistant Attorney
          General (James S. Gilmore, III, Attorney
          General, on brief), for appellee.



     Carey Karron Davis (defendant) was convicted in a bench

trial of receiving stolen property valued in excess of $200.       On

appeal, he challenges the sufficiency of the evidence to

establish that the property was stolen and that he was aware of

such circumstance, both necessary elements of the offense.    We

affirm the conviction.

     The parties are fully conversant with the record, and this

memorandum opinion recites only those facts necessary to a

disposition of the issue on appeal.

     Under familiar principles of appellate review, we examine

the evidence in the light most favorable to the Commonwealth,

granting to it all reasonable inferences fairly deducible

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
therefrom.     Martin v. Commonwealth, 4 Va. App. 438, 443, 358
S.E.2d 415, 418 (1987).       The judgment of a trial court, sitting

without a jury, is entitled to the same weight as a jury verdict

and will be disturbed only if plainly wrong or without evidence

to support it.     Id.    The credibility of a witness, the weight

accorded the testimony, and the inferences to be drawn from

proven facts are matters solely within the province of the fact

finder.   Long v. Commonwealth, 8 Va. App. 194, 199, 379 S.E.2d
473, 476 (1989).
     Conviction for a violation of Code § 18.2-108 requires proof

that the property was (1) previously stolen by another, and (2)

received by defendant, (3) with knowledge of the theft, and (4) a

dishonest intent.        Starks v. Commonwealth, 225 Va. 48, 54, 301
S.E.2d 152, 156 (1983); see Code § 18.2-108.          Lost or misplaced

property may become the subject of larceny if the finder is aware

or has the means of ascertaining the owner, or has reason to

believe the owner may be discovered, but, nevertheless, intends

to appropriate it to his own use.           Hutchinson v. Commonwealth,

133 Va. 710, 719-20, 112 S.E. 624, 627 (1922).          The requisite

guilty knowledge "is sufficiently shown if the circumstances

proven are such as must have made or caused the recipient of

stolen goods to believe they were stolen."           Lewis v.

Commonwealth, 225 Va. 497, 503, 303 S.E.2d 890, 893 (1983)

(quoting Reaves v. Commonwealth, 192 Va. 443, 451, 65 S.E.2d 559,

564 (1951)).



                                    - 2 -
     Circumstantial evidence "is as competent and is entitled to

as much weight as direct evidence, provided it is sufficiently

convincing to exclude every reasonable hypothesis except that of

guilt."   Coleman v. Commonwealth, 226 Va. 31, 53, 307 S.E.2d 864,

876 (1983), cert. denied, 465 U.S. 1109 (1984).   However, "[t]he

Commonwealth need only exclude reasonable hypotheses of innocence

that flow from the evidence, not those that spring from the

imagination of the defendant."    Hamilton v. Commonwealth, 16 Va.

App. 751, 755, 433 S.E.2d 27, 29 (1993).
     Here, although Officer Panton could not testify that someone

actually removed the radio from his belt during the fray, it

could not be located in the immediate area thereafter, and no one

made any related report or inquiry to police.   Such evidence

supports the inference that the radio was either stolen directly

from the officer or otherwise removed from the proximity of the

struggle with a larcenous intent.

     The circumstantial evidence in the record is also sufficient

to establish defendant's guilty knowledge.   Possession of

recently stolen property "constitute[s] prima facie evidence that

the defendant received the stolen goods with guilty knowledge and

cast[s] upon him the burden of going forward with evidence in

explanation."   Roberts v. Commonwealth, 230 Va. 264, 271, 337
S.E.2d 255, 260 (1985). The trial court was
          "not obliged to accept" what it obviously
          found was an unreasonable explanation. . . .
           [I]n the prosecution of this type of case,
          when a defendant's "hypothesis of innocence
          is [rejected as] unreasonable, evidence of



                                 - 3 -
possession of recently stolen goods is
sufficient to support a conviction." This
proposition is especially true where . . .
the prima facie case . . . is buttressed by




                    - 4 -
          other strong circumstantial evidence of
          guilt.


Id. at 272, 337 S.E.2d at 260 (quoting Wescott v. Commonwealth,

216 Va. 123, 127, 216 S.E.2d 60, 64 (1975)).

     Additional circumstantial evidence of defendant's guilty

knowledge included flight, see, e.g., Spitzer v. Commonwealth,

233 Va. 7, 9, 353 S.E.2d 711, 713 (1987); Roberts, 230 Va. at

270-72, 337 S.E.2d at 259-60, and his equivocal statements to

police and testimony at trial.    See Speight v. Commonwealth, 4
Va. App. 83, 88-89, 354 S.E.2d 95, 98-99 (1987) (en banc).
Moreover, defendant was present during the disturbance, was seen

shortly thereafter within one-half block of the scene, in the

vicinity of a "beeping sound" produced by the radio's "alert"

feature, and initially concealed the radio from police.

     Such evidence supports the reasonable hypothesis that

defendant came into possession of the radio near in time and

space to the theft, subsequently secreted it and ran from police,

aware that it had been stolen and with a larcenous intent.

     Accordingly, we affirm the conviction.
                                               Affirmed.




                                 - 5 -